 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NICHOLAS PATRICK,                                     Case No. 2:17-cv-1045-TLN-DMC (P)
12
                                            Plaintiff, ORDER
13
                    v.
14

15   McINTYRE,
16                                       Defendants.
17

18         On November 26, 2019, Defendants Kingsley, Cole, McIntyre, and Lee filed a motion for

19   leave to conduct Plaintiff’s deposition via videoconference on the ground that conducting

20   Plaintiff’s deposition via videoconference would avoid unnecessary travel expenses to Plaintiff’s

21   current residence in southern California.

22         FOR GOOD CAUSE SHOWN, petitioning Defendants are granted leave to conduct

23   Plaintiff’s deposition via videoconference.

24
     Dated: December 3, 2019
25                                                         ____________________________________
                                                           DENNIS M. COTA
26
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
                                                                [Proposed] Order (2:17-cv-1045-TLN-DMC (P))
